DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first coordinate system-data acquiring unit, a second coordinate system-data acquiring unit, a position estimating unit, a comparison range adjusting unit in claim 1 (first instance).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For examining purposes, each unit above is interpreted as a functional software module stored on a processor for performing their respective claimed function, or equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Claim 1, under step 1, the claim recites a: machine.
	Under step 2A prong 1, the claim recites “compare the target in the first coordinate system data and the target in the second coordinate system data, and estimates a position of the position estimation object in the first coordinate system based on a comparison result ” and “shrink a coordinate range used for the comparison by the position estimating unit in the second coordinate system data when the position estimation object is turning” which under their broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea). 
	Under step 2A prong 2, the claim recites “a first coordinate system-data acquiring unit configured to acquire first coordinate system data indicating a position of a target by coordinates in a first coordinate system” and “a second coordinate system-data acquiring unit configured to acquire second coordinate system data indicating a position of a target present around a position estimation object by coordinates in a second coordinate system set based on a position and an attitude of the position estimation object at a predetermined starting timing;” which is mere data gathering, which is a form of insignificant extra-solution activity and does not integrate the claim into a practical application. The claim also recites “a position estimating apparatus”,  “a position estimating unit,” and “a comparison range adjusting unit” for performing mental process steps which is merely applying the mental process steps to be implemented by a processor, which does not integrate the claim into a practical application.
	Under step 2B, the claim recites “a first coordinate system-data acquiring unit configured to acquire first coordinate system data indicating a position of a target by coordinates in a first coordinate system” and “a second coordinate system-data acquiring unit configured to acquire second coordinate system data indicating a position of a target present around a position estimation object by coordinates in a second coordinate system set based on a position and an attitude of the position estimation object at a predetermined starting timing;” which is mere data gathering, which is a form of insignificant extra-solution activity and does not amount to significantly more than the abstract idea. The claim also recites “a position estimating apparatus”, “a position estimating unit,” and “a comparison range adjusting unit” for performing mental process steps which is merely applying the mental process steps to be implemented by a processor, which does not amount to significantly more than the abstract idea. 
	Regarding Claim 2, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “limits the coordinate range to a range forward of the position estimation object in a traveling direction of the position estimation object” which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “the comparison range adjusting unit” which is merely applying the mental process step to be implemented by a processor and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “the comparison range adjusting unit” which is merely applying the mental process step to be implemented by a processor and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 3, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “gradually extends the coordinate range when restoring the coordinate range after the turning ends” which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “the comparison range adjusting unit” which is merely applying the mental process step to be implemented by a processor and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “the comparison range adjusting unit” which is merely applying the mental process step to be implemented by a processor and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 4, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “gradually extends the coordinate range by a degree corresponding to a speed of the position estimation object” which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “the comparison range adjusting unit” which is merely applying the mental process step to be implemented by a processor and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “the comparison range adjusting unit” which is merely applying the mental process step to be implemented by a processor and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 5, under step 1, the claim recites a: method
	Under step 2A prong 1, the claim recites “a third step of comparing the target in the first coordinate system data and the target in the second coordinate system data, and estimates a position of the position estimation object in the first coordinate system based on a comparison result, wherein in the third step”, “shrinks a coordinate range used for the comparison… in the second coordinate system data when the position estimation object is turning”  which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “position estimating apparatus”, and “position estimating unit” which is merely applying the mental process step to be implemented by a processor and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “position estimating apparatus”, and “position estimating unit” which is merely applying the mental process step to be implemented by a processor and does not make the claim amount to significantly more than the abstract idea. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 3, the term “gradually” in claim 3 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s description of gradually extending the coordinate range by a degree corresponding to the vehicle speed in par. 0038 of applicant’s specification does not provide a definitive standard for ascertaining the requisite degree. However, in Claim 4 the limitation “by a degree corresponding to a speed of the position estimation object” does provide a sufficient definition to overcome the deficiencies of parent Claim 3. For examining purposes, “wherein the comparison range adjusting unit gradually extends the coordinate range when restoring the coordinate range after the turning ends” in Claim 3 will be broadly interpreted as any form of extending the coordinate range after the turning ends.
	Regarding Claim 5, the claim recites the limitation "position estimating unit" the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai et al (US 20180328742).
	Regarding Claim 1, Asai teaches a position estimating apparatus (see at least position estimation device 11 in par. 0030 and Fig. 1) comprising: 
	a first coordinate system-data acquiring unit configured to acquire first coordinate system data indicating a position of a target by coordinates in a first coordinate system (see at least map database acquiring position of targets like curbs and lane markings in par. 0035 and see map coordinate system in par. 0076-0077); 	
	a second coordinate system-data acquiring unit configured to acquire second coordinate system data indicating a position of a target present around a position estimation object by coordinates in a second coordinate system set based on a position and an attitude of the position estimation object (see at least target position detection unit detecting positions of targets as relative positions in a vehicle coordinate system in par. 0039) at a predetermined starting timing (see at least times t1 to t4 in par. 0051 and Fig. 6) ; 
	a position estimating unit configured to compare the target in the first coordinate system data and the target in the second coordinate system data (see at least vehicle position estimation unit matching target position data with map information in par. 0076), and 
	estimates a position of the position estimation object in the first coordinate system based on a comparison result (see at least estimating vehicle position in the map coordinate system in par. 0076); and 
	a comparison range adjusting unit configured to shrink a coordinate range used for the comparison by the position estimating unit in the second coordinate system data when the position estimation object is turning (see at least identifying that the vehicle is turning and deleting some detected target position data in par. 0085-0086 and   S105-S106 in Fig. 14 is shrinking the coordinate range of points used for comparison).
	Regarding Claim 3, Asai teaches The position estimating apparatus according to claim 1 (see Claim 1 analysis). Asai further teaches wherein the comparison range adjusting unit gradually extends the coordinate range when restoring the coordinate range after the turning ends (see at least determining that the vehicle is not turning and not deleting or thinning out target position data in par. 0083-0084 ).
	Regarding Claim 5, Asai teaches a position estimating method performed by a position estimating apparatus for estimating a position of a position estimation object, the position estimating (see at least Fig. 14) method comprising: 
	a first step of acquiring first coordinate system data indicating a position of a target by coordinates in a first coordinate system (see at least map database acquiring position of targets like curbs and lane markings in par. 0035 and see map coordinate system in par. 0076-0077); 
	a second step of acquiring second coordinate system data indicating a position of a target present around a position estimation object by coordinates in a second coordinate system set based on a position and an attitude of the position estimation object (see at least target position detection unit detecting positions of targets as relative positions in a vehicle coordinate system in par. 0039) at a predetermined starting timing (see at least times t1 to t4 in par. 0051 and Fig. 6); 
	a third step of comparing the target in the first coordinate system data and the target in the second coordinate system data (see at least vehicle position estimation unit matching target position data with map information in par. 0076), and 
	estimates a position of the position estimation object in the first coordinate system based on a comparison result(see at least estimating vehicle position in the map coordinate system in par. 0076 )
	wherein in the third step, the position estimating apparatus shrinks a coordinate range used for the comparison by the position estimating unit in the second coordinate system data when the position estimation object is turning (see at least identifying that the vehicle is turning and deleting some detected target position data in par. 0085-0086 and S105-S106 in Fig. 14 is shrinking the coordinate range of points used for comparison).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al (US 20080319657) discloses navigation apparatus capable of correcting position data according to map matching position, wherein the search range required by the map matching can be made smaller when a turning point is recognized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664